May 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                             JILES DANIELS, Appellant

NO. 14-10-00115-CV                      V.

 EMPTY EYE, INC., EMPTY EYE & ASSOCIATES, L.P., AND JUDITH DANIELS,
                              Appellees
                        ____________________



      This cause, an appeal from the judgment signed December 4, 2009 in favor of
appellees Empty Eye, Inc., Empty Eye & Associates, L.P, and Judith Daniels, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore REFORM the judgment of the court below as follows:

      1.     We REVERSE those portions of the judgment in which the trial court (a)
awarded Empty Eye, Inc. and Judith Daniels $173,334.56 for Jiles Daniels’s failure to
comply with the Limited Partnership Agreement of Empty Eye & Associates, L.P.; (b)
awarded Empty Eye, Inc., Empty Eye & Associates, L.P., and Judith Daniels
$160,837.14 for attorneys’ fees through entry of judgment; (c) conditionally awarded
Empty Eye, Inc., Empty Eye & Associates, L.P., and Judith Daniels additional attorneys’
fees in the event that Jiles Daniels unsuccessfully appealed the judgment; and (d)
awarded pre- or post-judgment interest on any of these amounts.
       2.     We AFFIRM the judgment of the court below except as modified in this
judgment; that is, we affirm the portions of the judgment in which the trial court (a)
awarded Empty Eye & Associates, L.P. $171,601.21 for Jiles Daniels’s failure to comply
with his fiduciary duty to Empty Eye & Associates, L.P.; (b) awarded Empty Eye &
Associates, L.P. pre-judgment interest on this amount at the rate of 5% per annum
commencing January 1, 2008 through December 3, 2009; and (c) awarded Empty Eye &
Associates, L.P. post-judgment interest on this amount at the rate of 5% per annum from
December 4, 2009 until paid.

       We order appellant Jiles Daniels to pay all costs incurred in this appeal. We
further order this decision certified below for observance.